DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2005 has been entered.






Claim Disposition

3.	Claims 13-14, 16-23 and 27-39 have been cancelled.  Claims 1-12, 15, 24-26 and 40-41 are pending. Claims 12, 15 and 40-41 are under examination. Claims 1-11 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 12, 15 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaye (Curr. Opin. Investig. Drugs, September 2003, 4(9):1053-8, of record in the application) in view of Wood (US 2008/0226739, of record in the application) and Zhang et al. (Advanced Healthcare Materials, vol. 4, iss. 2, pages 228-236, 2014, of record in the application).

Jaye discloses treatment of atherosclerosis with LXR (intracellular cholesteryl ester modulator). It is also disclosed that liver X receptor (LXR) alpha/beta nuclear receptors are intracellular sterol sensors that regulate expression of genes controlling cholesterol absorption, excretion, catabolism and cellular efflux in target organs, including small intestine, liver and macrophages. Through co-ordination of the expression of target genes in multiple tissues, LXR agonists increase the flux of cholesterol from the periphery to the liver, where it is metabolized and excreted into the bile. Synthetic dual LXR alpha/beta agonists decrease atherosclerosis in mice, however, upregulation of lpogenic target genes and triglyceride elevation in rodents reveals a narrow therapeutic window. LXR subtype-selective agonists or LXR modulators may dissociate the anti-atherosclerotic and lipogenic effects of current dual LXR agonists. On page 1053 Jaye discloses:
An important target for the treatment of atherosclerosis is upregulation of the process of reverse cholesterol transport (RCT), by which cholesterol is removed from macrophages and other peripheral cells, transported by plasma lipoproteins to the liver and excreted as bile salts [1]. The nuclear receptors liver X receptor (LXR)a and LXR6 regulate the expression of a number of genes implicated in RCT, the
most critical of which is the ATP-binding cassette transporter (ABQ)Al ABCAl mediates cellular phospholipid and cholesterol efflux to lipid-poor apolipoprotein (apo) acceptors such as apoA-l. Humans who are genetically deficient in ABCA1 due to mutations in both ABCAI alleles (homozygous Tangier disease) almost completely lack high-density lipoprotein (HDL)-cholesterol (HDL-C), and accumulate cholesterol esters in peripheral macrophages and have an increased risk of atherosclerosis [2], while familial hypoalphalipoproteinemia patients with a single mutant ABCA] allele have half the normal levels of HDL and atherosclerosis risk approximately intermediate between Tangier patients and individuals with two wild- - type alleles. Given the excellent tractability of nuclear receptors for drug development, there is a great deal of interest in the development of LXR agonists as anti- atherosclerotic agents that act by upregulation of ABCAI. Indeed, two structurally distinct dual LXRa/f agonists, GW-683965A (GW-3965, GlaxoSmithKline Inc; Figure 1) and T-O901317 (Tularik Inc; Figure 1), which potently upregulate ABCAL, have been shown to inhibit development of atherosclerosis in genetic mouse models [3,4ee],

Jaye does not teach a nanoparticle, however, Wood teaches a nanoparticle (para[0041]-"the system includes linear poly(ethyleneglycol) (PEG) and dendritic poly(amidoamine)(PAMAM). These linear-dendritic deblock copolymers self-assemble with DNA to yield nanoparticles (150nm) with a core of primary amines used to neutralize and condense negatively charged DNA"), comprising: a polyamidoamine (PAMAM) dendrimer; a carbohydrate moiety, wherein the carbohydrate moiety is linked to the polyamidoamine (PAMAM) dendrimer via a polyethyleneglycol (PEG) linker, and wherein the PEG linker comprises at least four individual PEG units (para[0025]-FIG.2A is a schematic illustrating the molecular structure-function relationship in mannose- PEG-PAMAMG. 3.0.; para[0026]-FIG.2B is a schematic showing the structure of an Exemplary linear-dendritic polyplex showing relative positions of functional elements ., para[0054]-" In addition, the PEG chains render the hybrid polymer-walled vesicles resistant to opsonization and agglomeration....Nine to 10 repeat units are sufficient to provide this benefit"), and a therapeutic agent (para [0015] Bioactive agents”: As used herein,“bioactive agents” is used to refer to compounds or entities that alter, inhibit, activate, or otherwise affect biological or chemical events"; [0026]-Fig.2B, therapeutic agent is pDNA.; [0091]-“Polymer/DNAcomplexes("Polyplexes") were formed by combining 100.mu.Lof DNA solution (0.1mg/mLin25mM acetate buffer, pH 5.1)to100.mu.Lofpolymersolution").
In addition, Wood further teaches wherein the carbohydrate moiety is mannose (para [0013]-“Carbohydrate polymers or oligomers may include natural sugars

(e.g.,... mannose"); para [0026},Fig.2B is a schematic showing the structure of the dendritic polyplex and the relative position of the functional elements; "mannose" is
shown as an open circle linked to PEG). Wood also teaches wherein the carbohydrate moiety is galactose (para [0013]-"Carbohydrate polymers or oligomers may include natural sugars (e.g.,...galactose"); para[0026],Fig.2B is a schematic showing the structure of the dendritic polyplex and the relative position of the functional elements; "galactose" is shown as an open circle linked to PEG).
Wood teaches the nanoparticles but does not specifically teach wherein the PEG linker comprises PEG (3.5K). However, Wood teaches PEG linkers (para[0017]-“a polyethylene glycol (PEG) chain linking the ligand to the dendron"). Wood further teaches the pharmaceutical composition can be administered to a patient by oral routes (para [0067]- "The pharmaceutical compositions of the invention can be administered to a patient by any means known in the art including oral and parenteral routes"), the pharmaceutical composition for oral administration can be liquid or solid (para[O0069]- “pharmaceutical compositions for oral administration can be liquid or solid"), the solid compositions may also be employed as fillers in soft and hard-filled gelatin capsules using such excipients such as high molecular weight polyethylene glycols (para{0071]- “Solid compositions of a similar type may also be employed as fillers in soft and hard- filled gelatin capsules using such excipients as lactose or milk sugar as well as high molecular weight polyethylene glycols and the like"). Given that Wood teaches PEG linkers, and the use of high molecular weight PEGs, one of ordinary skill in the art, in routine experimentation, would have found it obvious to use different molecular weight PEGs in order to obtain the optimal crosslinker for conjugating a ligand to the dendron, and thus lo have used a PEG linker comprising PEG(3.5k). Furthermore, Zhang et al. teach Liver X receptor (LXR)  agonists as a therapeutic for the management of atherosclerosis. Zhang et al. demonstrated that nanoparticles containing synthetic LXR agonist GW3965 exert anti-inflammatory effects and inhibit the development of atherosclerosis. Zhang et al. utilized  PEG to extend the circulation time of protein and disclose that PEG polymers have been approved by the FDA for medical applications. Zhang et al. teach a PEG size of 3400 Daltons which falls within the range of “about 3.5kDa”, since the art recognizes about to broad. Furthermore, an ordinary skilled worker would know to try different PEG sizes to optimize expected results (see abstract and pages 1-25).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Jaye teach treatment of atherosclerosis with the same intracellular cholesteryl ester modulator as claimed and Wood teach the use of a nanoparticle with PAMAM denderimer and Zhang et al. teach the use of a pegylated treatment in a nanoparticle and the same LXR agonist GW3965 used in the claimed invention with a similar PEG size. One of ordinary skill in the art would be motivated to modify the treatment of Jaye to incorporate the nanoparticles as disclosed in Wood and Zhang. The claimed invention is within the skill of the ordinary artisan to modify known teaching to obtain expected results and to routinely use different PEG sizes as a linker, as the benefits of using PEG is well established in the art. The recited activity in claim 12 is inherent based on the disclosure in the art of the same method and components via the combined teaching of the references.

Moreover, the Supreme Court pointed out in KSA, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSA, 127 S. Ct. at 17471. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” /d. at 1747. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” /d. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



Response to Arguments
6.	Applicant’s comments have been considered in full. Note that a new rejections has been instituted under 103 for the reasons stated above based on amendments to the claims.




Conclusion

7.	 No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax


phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652